UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7404



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARL TATE, a/k/a Carl V. Tate,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Frederick P. Stamp, Jr.,
District Judge. (CR-92-5, CA-97-67-1, CR-92-180, CA-97-73-1)


Submitted:   March 30, 2001                 Decided:   April 24, 2001


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl Tate, Appellant Pro Se.    Thomas Oliver Mucklow, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl V. Tate appeals the district court’s order denying his 28

U.S.C.A. § 2255 (West Supp. 2000) motion.           Tate’s motion was re-

ferred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1994). The magistrate judge recommended that relief be denied and

advised   Tate   that   failure    to   file   timely   objections   to   this

recommendation could waive appellate review of a district court

order based upon the recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.           See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).         Although Tate filed objections to the

magistrate judge’s report and recommendation, he failed to object

to several of the issues he now raises on appeal.           Accordingly, we

find that he has waived appellate review of these claims.

     As to those claims where Tate did file a proper objection, we

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, as to those claims we deny a certificate of appeal-

ability and dismiss on the reasoning of the district court. United

States v. Tate, Nos. CR-92-5; CA-97-67-1; CR-92-180; CA-97-73-1

(N.D.W. Va. June 27, 2000). We dispense with oral argument because


                                        2
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                3